Citation Nr: 0807562	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-35 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for lumbosacral 
strain has been submitted and, if so, whether service 
connection is warranted.

2.  Entitlement to service connection for residuals of a 
total knee replacement, claimed as secondary to lumbosacral 
strain.

3.  Entitlement to service connection for chronic renal 
failure, claimed as secondary to total knee replacement.

4.  Entitlement to an initial compensable evaluation for 
bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1963 to April 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts. The veteran had a hearing before the 
Board in December 2007 and the transcript is of record.

The December 2005 rating decision declined to reopen the 
veteran's claim of entitlement to service connection for 
lumbosacral strain.  The RO, however, did reopen the claim in 
an October 2006 statement of the case (SOC) and denied the 
claim on its merits.  Regardless of the RO's actions, the 
Board is required to consider whether new and material 
evidence has been received warranting the reopening of a 
previously denied claim.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims). Thus, the issue on appeal has been 
characterized as shown above.

The RO issued the last SOC in October 2006.  Thereafter, 
additional information was submitted.  An additional SSOC 
addressing these issues was not issued, but that is not 
necessary since the evidence submitted (the veteran's 
statements) were duplicative of evidence already in the file.

The service connection issues of lumbosacral strain, total 
knee replacement and chronic renal failure as well as the 
initial rating of sensorineural bilateral  hearing loss are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An unappealed October 1967 rating decision, in pertinent 
part, denied service connection for acute lumbosacral muscle 
spasms finding the evidence was insufficient to establish the 
veteran has a chronic low back disability related to any 
remote incident of service.  

2.  In regard to the veteran's lumbosacral strain claim, 
evidence received since the October 1967 decision raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1967 rating decision that denied the claim 
for entitlement to service connection for acute lumbosacral 
muscle spasms is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 20.1100 (2007).

2.  Evidence received since the October 1967 rating decision 
in relation to the veteran's claim for entitlement to service 
connection for lumbosacral strain is new and material, and, 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The veteran first initiated his claim for service connection 
for a low back disability in September 1967. In an October 
1967 decision, the RO denied service connection for acute 
lumbosacral muscle spasms concluding that although the 
service medical records reveal treatment for low back strain, 
the veteran did not provide medical evidence indicative of a 
current chronic condition related to service.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  No correspondence was received from the 
appellant within the appeal period.  Therefore, the October 
1967 rating decision is final.

At the time of the October 1967 decision, the record included 
service medical records showing treatment for low back strain 
as a result of a sport-related injury in 1965 and a September 
1967 private treatment record indicating treatment for acute 
lumbosacral muscle spasms. 

Potentially relevant evidence received since the October 1967 
decision includes: (1) private treatment records from 1967 to 
2005; and (2) a September 2005 VA examination.

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran claims that he currently has low back problems to 
include disc herniation and radiculopathy that stemmed from 
in-service injuries, to include lifting heavy medical 
equipment.  The RO, in denying his claim, found that although 
the veteran was treated in service and after service for 
acute episodes of back pain, there was no evidence indicative 
of a chronic condition related to these acute episodes. 

Accordingly, for evidence to be new and material in this 
matter, it would have to tend to show that the veteran has a 
current chronic condition.  Here, the private treatment 
records as well as the September 2005 VA examination all 
indicate disc herniation and radiculopathy.  The VA examiner, 
moreover, indicated the veteran's in-service injuries as part 
of his relevant medical history.  Although no specific 
medical opinion was rendered at the time, the medical 
evidence clearly indicates the veteran has chronic low back 
disabilities.  The medical evidence, moreover, details a 
history dating back to shortly after the veteran's separation 
from the military.  The medical evidence as a whole raises a 
reasonable possibility of substantiating the veteran's claim. 

In short, the additional evidence received is new and 
material and sufficient to reopen the veteran's claim of 
entitlement to service connection for lumbosacral strain. 

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  Since the lumbosacral strain claim is being 
reopened, any deficiencies in notice were not prejudicial to 
the veteran.




ORDER

As new and material evidence has been received to reopen the 
claim for service connection for lumbosacral strain, the 
claim is reopened, and, to that extent only, the appeal is 
granted.


REMAND

Service Connection Claims

The veteran testified before the Board in December 2007 that 
his low back disabilities, to include a herniated disc and 
radiculopathy, stem from in-service injuries.  Specifically, 
the veteran indicated that as a medical lab specialist he 
lifted heavy medical equipment throughout his service period.  
In one instance, in 1965 while stationed in Germany, the 
veteran was injured in a fall while carrying heavy equipment 
up a flight of stairs.  He also indicated that the reference 
in his service medical records that his injury was incurred 
while playing ball is erroneous.  

The veteran then clarified his contentions with regard to his 
other service connection claims.  According to his testimony, 
the veteran claims that his low back disability caused 
significant weakness in his left leg leading up to a total 
left knee replacement.  His chronic renal failure is a result 
of a complication that occurred during that surgery.  

In short, it is apparent that the veteran is claiming his 
left knee condition is secondary to his low back disability 
and his current renal failure is secondary to his total left 
knee replacement surgery.  

Secondary service connection may be established by a showing 
that a service-connected condition caused the condition or 
aggravated the condition beyond the natural progression of 
the disease.  See 38 U.S.C. § 5103A(d) (2002); 38 C.F.R. § 
3.310(a)(2)(b); Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000) (requiring the VA to investigate all possible in-
service causes of a veteran's current disability, including 
those unknown to the veteran).

The RO did not consider this aspect of the veteran's claim.  
The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  Here, although the veteran was sent a letter in 
April 2005 indicating what is necessary to substantiate a 
claim of service connection in general, no letter ever 
advised the veteran of the evidence necessary to substantiate 
secondary service connection claims.  Corrective action is 
needed.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

Here, the veteran was afforded a VA examination in September 
2005 in regard to his left knee condition and chronic renal 
failure.  The examination report indicates the veteran's 
relevant medical history, to include referencing the in-
service injury to the veteran's back leading up to the 
weakness in the left leg.  The examiner also indicated the 
veteran's contentions that the left leg weakness led to the 
total knee replacement surgery and his contention that the 
chronic renal failure is allegedly a post operative 
complication.  Despite these notations, no specific opinion 
regarding etiology of the back, knee or renal condition was 
rendered.  New VA examinations are indicated.

The Board notes, that no VA examination was conducted 
specifically to ascertain the likely etiology of his low back 
disabilities.  His service medical records indicate at least 
one in-service back injury.  The submitted medical treatment 
records after service indicate years worth of continuous low 
back treatment as well as post-service acute injuries.  The 
pre- and post- service medical records are not dispositive, 
but they are enough to raise the possibility that the claimed 
conditions could be related to his in-service injuries, such 
as to mandate providing him an examination. See Duenas v. 
Principi, 18 Vet. App. 512 (2004).

The veteran also testified during his hearing before the 
Board that he currently receives Social Security 
Administration (SSA) disability benefits mainly for his 
chronic renal failure.  The U.S. Court of Appeals for 
Veterans Claims (the Court) has held that, where VA has 
notice that the veteran is receiving disability benefits from 
the Social Security Administration (SSA), and that records 
from that agency may be relevant, VA has a duty to acquire a 
copy of the decision granting Social Security disability 
benefits, and the supporting medical documents on which the 
decision was based. See Hayes v. Brown, 9 Vet. App. 67 
(1996). Furthermore, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
emphasizes the need for VA to obtain records from other 
Government agencies. See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002). Under the circumstances presented here, the RO 
should request the veteran's SSA medical records.

Increased Rating (Hearing Loss)

The veteran testified during his hearing before the Board 
that his hearing loss has increased in severity since the 
last VA examination in September 2005.  He also indicated the 
ability to read lips and, therefore, his hearing acuity 
scores were flawed.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

Here, the veteran was last afforded a VA examination for his 
hearing loss in September 2005, over two years ago.  In light 
of the veteran's testimony and the time elapse, a new VA 
examination is indicated.

Additionally, the Board notes that the Court recently further 
defined the VA's duty to notify obligations in increased 
rating claims in Vazquez-Flores v. Peake, -- Vet. App. --, 
No. 05-0355, 2008 WL 239951 (Jan. 30, 2008).  According to 
Vazquez-Flores, for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Since it is necessary to remand this claim for reasons 
mentioned above, the RO should also take this opportunity to 
send corrective VCAA notice as defined in Vazquez-Flores.



Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, implementing regulations, 
interpretative precedent Court decisions, 
and any other applicable legal 
precedent. In particular, the RO should 
send the veteran and his representative a 
letter advising them specifically of the 
laws and regulations pertaining to 
secondary service connection claims for 
his claimed conditions of total knee 
replacement and chronic renal failure and, 
in regard to his claim for an increased 
rating for bilateral sensorineural hearing 
loss, a letter advising them of the 
information detailed in Vazquez-Flores v. 
Peake, -- Vet. App. --, No. 05-0355, 2008 
WL 239951 (Jan. 30, 2008).  The veteran 
should also be advised to submit any 
pertinent evidence in his possession.

2.  Contact the Social Security 
Administration for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with the veteran's claim for SSA 
disability benefits. Any attempts to 
obtain records that are ultimately 
unsuccessful, should be documented in the 
claims folder.

3.  Schedule the veteran for appropriate 
examinations for the claimed conditions of 
lumbosacral strain, total left knee 
replacement and chronic renal failure to 
determine the extent of any and all low 
back, left knee and renal conditions and 
the likely etiology of any conditions 
found. Specifically, the examiner(s) should 
comment on the following:

*	whether it is at least as likely as 
not that any current low back 
disability was caused by his in-
service injuries versus his post-
service injury. 
*	whether it is at least as likely as 
not that any current left knee 
disability was caused or aggravated by 
his low back disability or any other 
incident of service.
*	whether it is at least as likely as 
not that any current renal disability 
was caused or aggravated by his left 
knee disability (or treatment for 
such) or any other incident of 
service.

The claims folder must be reviewed by the 
examiner(s) and the examiner(s) should 
provide a complete rationale for any 
opinion given without resorting to 
speculation. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4.  After the above development is 
complete, schedule the veteran for an 
appropriate VA examination to ascertain 
the severity of his service- connected 
bilateral sensorineural hearing loss. The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made. All pertinent symptomatology and 
findings should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should also comment on the overall affect 
the veteran's disabilities have on his 
employability and daily life.

5. Thereafter, readjudicate the veteran's 
claims. If the claims remain denied, issue 
a supplemental statement of the case 
(SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board. 

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  The appellant is 
also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

The claims must be afforded expeditious treatment. 



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


